                            UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TENNESSEE
                               CHATTANOOGA DIVISION


LATONYA MCCLENDON,                               )
                                                 )
                                   Plaintiff,    )
                                                 )
vs.                                              )     No.:
                                                 )
ERHI, LLC,                                       )
                                                 )
                                 Defendant.      )


                                          COMPLAINT

       Pursuant to Section 216(b) of the Fair Labor Standards Act (FLSA), Plaintiff files this

lawsuit against Defendant and alleges the following:

       1.       The Court has subject matter jurisdiction over this action pursuant to 28 U.S.C.

Section 1331.

       2.       Defendant is a Tennessee limited liability company that does business in

Chattanooga, Hamilton County, Tennessee. Its registered agent for service of process is Mike

Patel, 1441 North Smith Street, Chattanooga, Tennessee 37412.

       3.       Defendant owns and operates a Holiday Inn Express & Suites hotel located at

1441 North Smith Street, Chattanooga, Tennessee 37412 (“hotel”).

       4.       Plaintiff was employed by Defendant and worked as a breakfast attendant at its

hotel from approximately March 21, 2021 through April 18, 2021.

       5.       Defendant agreed to pay Plaintiff an hourly rate of $9.50 for her work.

       6.       Defendant did not pay Plaintiff any compensation whatsoever for her work.

                       Count 1—Violation of Fair Labor Standards Act

       7.       Pursuant to Fed. R. Civ. P. 10(c), Plaintiff adopts by reference the allegations set


Case 1:21-cv-00095-TAV-CHS Document 1 Filed 05/04/21 Page 1 of 4 PageID #: 1
forth in paragraphs 1-6 above.

        8.    Defendant was an "employer" of Plaintiff as defined by Section 203(d) of the

FLSA.

        9.    Plaintiff was an "employee" of Defendant as defined by Section 203(e)(1) of the

FLSA.

        10,   Defendant is an enterprise engaged in commerce or in the production of goods for

commerce as defined by Section 203(s)(1) of the FLSA. Defendant has annual gross volume of

sales which exceed $500,000.00.

        11.   The minimum wage and overtime provisions of the FLSA set forth in Sections

206 and 207, respectively, apply to Defendant.

        12.   Pursuant to Section 206(a)(1)(C) of the FLSA, Defendant was required to pay

Plaintiff a minimum wage of at least $7.25 an hour during each workweek of her employment.

        13.   Defendant’s failure to pay Plaintiff any compensation for her work is a violation

of Section 206(a)(1)(C) of the FLSA.

        14.   Pursuant to Section 216(b) of the FLSA, Defendant is liable to Plaintiff for back

pay in the amount of the minimum wages she is owed.

        15.   In addition to the amount of unpaid minimum wages owing to Plaintiff, she is also

entitled to recover an equal amount of liquidated damages pursuant to 29 U.S.C. § 216(b).

        16.   Plaintiff is entitled to an award of attorney’s fees and costs pursuant to 29 U.S.C.

§ 216(b).

                  Count 2—Breach of Contract Under Tennessee State Law

        17.   Pursuant to Fed. R. Civ. P. 10(c), Plaintiff adopts by reference the allegations set

forth in paragraphs 1-16 above.



Case 1:21-cv-00095-TAV-CHS Document 21 Filed 05/04/21 Page 2 of 4 PageID #: 2
       18.     Defendant’s agreement to pay Plaintiff $9.50 an hour for her work while she was

employed by Defendant was an enforceable contract under Tennessee law.

       19.     By failing to pay Plaintiff any compensation for her work, Defendant breached its

contract with Plaintiff.

       20.     As a result of Defendant’s breach of contract, Plaintiff sustained and is entitled to

recover damages amounting to the compensation she failed to receive for her work at the agreed-

upon hourly rate of $9.50 an hour.

                                      Prayer for Relief

       WHEREFORE, Plaintiff prays for a judgment against Defendant for damages that

include the following:

       (a) minimum wage back pay;

       (b) liquidated damages in an amount equal to her minimum wage back pay;

       (c) unpaid wages as damages resulting from Defendant’s breach of contract;

       (d) interest;

       (e) reasonable attorney’s fees and costs;

       (f) all other general legal and equitable relief to which she may be entitled.



                                             Respectfully submitted,

                                             /s/ R. Scott Jackson, Jr.
                                             R. Scott Jackson, Jr. (TN 13839)
                                             4525 Harding Road, Suite 200
                                             Nashville, TN 37205
                                             (615) 313-8188
                                             (615) 313-8702 (facsimile)
                                             rsjackson@rsjacksonlaw.com




Case 1:21-cv-00095-TAV-CHS Document 31 Filed 05/04/21 Page 3 of 4 PageID #: 3
                                   John McCown (GA 486002)
                                   Warren & Griffin, P.C.
                                   300 West Emery Street, Suite 108
                                    Dalton, GA 30720
                                   (706) 529-4878
                                   (706) 529-3890 (facsimile)
                                   john.mccown@warrenandgriffin.com

                                   Attorneys for Plaintiff




Case 1:21-cv-00095-TAV-CHS Document 41 Filed 05/04/21 Page 4 of 4 PageID #: 4
